t c memo united_states tax_court curr-spec partners lp curr-spec managers llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date j winston krause for petitioner donna f herbert and jonathon h sloat for respondent memorandum opinion wells judge the instant matter is a so-called son-of-boss case1 and is before the court on the following motions the court issued an opinion in this case tcmemo_2006_266 on date which was withdrawn by order dated date see 128_tc_192 see also 128_tc_186 petitioner’s motion to dismiss for lack of jurisdiction and to strike petitioner’s motion for summary_judgment respondent’s motion for summary_judgment and petitioner’s motion for leave to file a second amended petition for the reasons stated below we shall grant petitioner’s motion for leave to file a second amended petition and deny the remaining motions unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background curr-spec partners l p the partnership filed a form_1065 u s partnership return of income for the taxable_year on or about date the partnership reported dollar_figure of capital contributions a net_loss of dollar_figure and distributions to partners of dollar_figure on date respondent issued curr-spec managers l l c tax_matters_partner petitioner a notice of final_partnership_administrative_adjustment fpaa for the taxable_year respondent determined among other things the partnership was a sham as a result all transactions engaged in by the partnership would be treated as engaged in directly by the partners all income deductions gains and losses reported by the partnership would be disallowed and the partners would be treated as having no bases in their respective partnership interests petitioner filed a timely petition for review of respondent’s determination petitioner’s motion to dismiss for lack of jurisdiction and to strike and petitioner’s motion for summary_judgment petitioner filed a motion to dismiss for lack of jurisdiction and to strike the motion states that because the fpaa was issued more than years after the partnership filed its return the period of limitations for assessing tax attributable to partnership items has expired petitioner asks the court to strike the portion of respondent’s answer that addresses matters outside the court’s jurisdiction petitioner also filed a motion for summary_judgment that advances similar arguments respondent concedes that the fpaa was issued more than years after the partnership filed its return respondent contends however that at least three partners claimed a net_operating_loss nol carryforward of a partnership_item in and respondent wishes to disallow the claimed nol carryforwards if the adjustments in the fpaa are upheld respondent contends that the fpaa was issued less than years after the partners filed their respective and tax petitioner filed a petition in date and an amended petition in date for convenience we refer to these collectively as the petition returns and therefore the assessment_period for those years has not expired respondent’s motion for summary_judgment and petitioner’s motion for leave to file a second amended petition the fpaa makes a number of adjustments to the partnership return although the petition asserts that the fpaa was untimely it does not assign error to the determination that the partnership was a sham or to the other adjustments discussed above respondent filed a motion for summary_judgment asserting that any issues not raised in the petition are deemed conceded under rule b after respondent had filed the motion for summary_judgment petitioner filed a motion for leave to file a second amended petition the motion states that petitioner wishes to amend its petition to more particularly comply with rule b by alleging further factual basis for respondent’s various errors as contained in the fpaa the proposed second amended petition assigns error to each adjustment in the fpaa discussion i whether the assessment_period has expired summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 the instant case is a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the internal_revenue_code prescribes no period during which tefra partnership-level proceedings which begin with the mailing of an fpaa must be commenced 114_tc_533 if partnership-level proceedings are commenced after the time for assessing tax against the partners has expired however the proceedings will be of no avail because the expiration of the period for assessing tax against the partners will bar any assessments attributable to the partnership items id pincite in general sec_6501 provides that the amount of any_tax imposed shall be assessed within years after the return was filed the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit id section a provides however that the period for assessing tax attributable to partnership items for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year in rhone-poulenc surfactants specialties l p v commissioner supra we addressed the interaction of sections and we rejected the taxpayer’s argument that section provides an assessment_period that is independent of the period described in sec_6501 we held that sections and provide alternative periods within which to assess tax with respect to partnership items with the later-expiring period governing in a particular case id pincite we also held that the issuance of an fpaa suspends the period to assess tax under sec_6501 id pincite we followed this holding in andantech l l c v commissioner tcmemo_2002_97 affd in relevant part 331_f3d_972 d c cir the instant case presents a slightly different issue from rhone-poulenc and andantech however because respondent issued the fpaa for the taxable_year while conceding that the assessment_period for that year had expired respondent instead seeks to assess tax for the taxable years and that is attributable to a partnership_item we recently addressed a similar situation and held that a fpaa was timely even though the assessment_period for that year had expired see 128_tc_192 see also 128_tc_186 petitioner does not dispute that the fpaa was issued within years of the time the partners filed their respective and tax returns accordingly under the holding of kligfeld holdings and similar cases the assessment_period has not expired and remains suspended we note however that none of the above-cited cases was appealable to the court_of_appeals for the fifth circuit under the golsen_rule we follow the law of the court_of_appeals to which a case is appealable 54_tc_742 affd 445_f2d_985 10th cir we therefore consider whether we must reach a contrary result under fifth circuit law in 389_f3d_152 5th cir the taxpayers appealed from decisions entered against them in refund suits the taxpayers earlier had been parties to partnership-level proceedings in the tax_court pursuant to settlements of their claims to flow-through deductions from the partnerships involved in those proceedings the commissioner the parties agree that the instant case is appealable to the court_of_appeals for the fifth circuit assessed tax and interest against them the taxpayers then commenced the refund suits in district_court contending that the assessments were barred by the statute_of_limitations id pincite the court_of_appeals held that the district courts lacked jurisdiction to decide the statute_of_limitations issue because it was a partnership_item id pincite under tefra the treatment of all partnership items must be determined at the partnership level sec_6221 accordingly the district courts could not decide the statute_of_limitations issue in a partner- level proceeding weiner v united_states supra pincite in reaching its conclusion the court_of_appeals stated that the commissioner has three years from the later of the date a partnership return is due or the date the partnership return is filed to issue an fpaa id pincite citing section a on its face weiner might suggest that the court_of_appeals for the fifth circuit views the assessment_period under section as independent of the period provided in sec_6501 the court_of_appeals in weiner however did not mention sec_6501 or discuss any of the cases which hold that sections and establish alternative assessment periods furthermore because the court_of_appeals concluded that the statute_of_limitations issue was a partnership_item the result would have been the same regardless of whether the assessment_period was controlled by section or see id pincite the more precise question in this case is whether the taxpayers’ refund requests are attributable to any partnership_item such that the district_court would be deprived of jurisdiction the u s court of federal claims would also distinguish weiner from the facts of the instant case in 71_fedclaims_324 the court concluded that the above-quoted language from weiner as to the date of expiration of the assessment_period was dictum and that the court_of_appeals was not focused on the issue involving the interplay between sections a and id pincite we conclude that the period for assessing tax against the partners has not expired neither weiner nor any of the other cases cited by petitioner dictate a contrary result accordingly we shall deny petitioner’s motion to dismiss for lack of jurisdiction and to strike and petitioner’s motion for summary_judgment petitioner also argues at length that we cannot consider when the partners filed their respective tax returns because the filing dates are nonpartnership_items this position contradicts the holding of 114_tc_533 where we examined the partners’ filing dates to decide when the assessment_period under sec_6501 expired although petitioner contends its position does not conflict with our existing caselaw petitioner has not explained how the court can apply the holding of rhone-poulenc without examining the partners’ filing dates petitioner’s continued ii whether petitioner may amend its petition a second time rule b provides that the petition in a deficiency or liability action shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner any issue not raised in the assignments of error shall be deemed to be conceded rule d c provides a similar rule for a petition in a partnership action petitioner seeks to amend its petition a second time to assign error to the adjustments in the fpaa rule a provides in part a party may amend a pleading once as a matter of course at any time before a responsive pleading is served otherwise a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires rule is similar to rule a of the federal rules of civil procedure which also declares that leave to amend shall be given freely when justice so requires 89_tc_1081 citing 371_us_178 we have looked to holdings under rule a of the federal rules of civil procedure for guidance in interpreting rule id continued argument is without merit the granting or denial of an opportunity to amend a pleading is within the discretion of the trial_court see foman v davis supra pincite the court_of_appeals for the fifth circuit has held however that rule a of the federal rules of civil procedure severely restricts the trial court’s discretion and evinces a bias in favor of granting leave to amend 660_f2d_594 5th cir unless there is a substantial reason to deny leave to amend the discretion of the trial_court is not broad enough to permit denial id pincite the types of reasons that might justify denial of permission to amend a pleading include undue delay bad faith or dilatory motive on the part of the movant repeated failure to cure deficiencies by amendments previously allowed and undue prejudice to the opposing party id citations omitted see also pinson v commissioner tcmemo_2000_393 respondent argues that we should deny petitioner’s motion because of undue delay noting that the motion was filed approximately months after the amended petition was filed see supra note unless the delay is excessive however mere passage of time need not result in refusal of leave to amend dussouy v gulf coast inv corp supra reversing denial of motion for leave to amend filed days after a party was dismissed from the case cf 98_tc_28 denying motion filed years after the petition was filed we also note that the instant case was not scheduled for trial when petitioner filed its motion it is therefore distinguishable from many of the cases in which the denial of a motion for leave to amend was upheld see eg 992_f2d_540 5th cir upholding denial of a motion for leave to amend filed week before trial 676_f2d_120 5th cir upholding denial of a motion filed day before a pretrial conference and months after the complaint was filed 654_f2d_1148 5th cir upholding denial of a motion filed months after the initial complaint and weeks before trial accordingly we conclude that there is no undue delay in the instant case respondent contends that respondent will be prejudiced if petitioner’s motion is granted because additional discovery will be necessary the need for additional discovery is a factor to consider in granting or denying a motion for leave to amend see 699_f2d_218 5th cir additional discovery often will be required however when a petition is amended the nonmoving party generally is not the instant case was calendared for trial on the date san antonio texas trial session but was continued after the parties filed a joint motion for continuance of trial prejudiced if it can present evidence as to the issues raised by the amendment see steiner v commissioner tcmemo_1995_122 see also ross v houston indep school dist supra upholding denial of a motion for leave where the amendment would require additional discovery add new parties and likely require several additional years for preparation and trial of the case cf kramer v commissioner supra pincite denying a motion for leave filed after trial because the commissioner could not offer evidence as to the newly raised issue we also note that aside from the statute_of_limitations issue discussed above petitioner appears to address only the adjustments made in the fpaa thus the instant case is not one where the amendment would establish an entirely new factual basis for the movant’s claims cf 952_f2d_841 5th cir in sum any burden of additional discovery does not overcome the factors in favor of granting leave to amend see dussouy v gulf coast inv corp supra finally respondent appears to argue that petitioner has shown bad faith respondent contends that petitioner’s motion is an apparent attempt to escape judgment as a matter of law based on respondent’s motion for summary_judgment respondent cites several cases upholding the denial of a motion for leave to amend that was filed after the opposing party had filed a motion for summary_judgment see eg little v liquid air corp supra 911_f2d_1146 5th cir 607_f2d_1097 5th cir as respondent acknowledges however there is no per se rule requiring the trial_court to deny a motion for leave to amend after a motion for summary_judgment has been filed see 732_f2d_1218 5th cir 651_f2d_389 5th cir considering that the instant case was not scheduled for trial when petitioner filed its motion and that the issues are largely confined to the adjustments made in the fpaa we conclude that it is appropriate to allow petitioner to amend its petition again having decided that petitioner may amend its petition again we shall deny respondent’s motion for summary_judgment the second amended petition assigns error to the adjustments in the fpaa thus raising genuine issues as to material facts summary_judgment therefore is inappropriate see rule b sundstrand corp v commissioner t c pincite to reflect the foregoing an appropriate order will be issued
